Title: To Thomas Jefferson from Francis Coffyn, 17 August 1787
From: Coffyn, Francis
To: Jefferson, Thomas



Sir
Dunkerque Augst. 17th. 1787.

In answer to your Excellencys letter of 8 inst. I have the honnor to inform him that Allexander Cross [Gross] hostage for the ransom of the sloop Charlotte of Southampton McGriger master taken by the privateer Countess Davaux in february 1782, is still confined in the prison of this Town. Agreable to your Excellencys request I have made all possible inquiry respecting the cause of the hostages long detention, and have [been] told that the Sloop Charlotte was lost at Sea the voyage after she was ransom’d, that Captn. McGriger (who was the owner) with all hands on board were drowned; that the privateer was fitted out from Boulogne by a M. A. Butay of that place, and that his agent here was M. Michelon. The latter stop’d payment about three years ago, but I have not been able to learn wether M. Butay fail’d. The loss of the Sloop Charlotte, and the death of the owner leaves no hopes that the ransom ever will be paid; yet I find that the concerned in the privateer detain the hostage in expectation that somebody will soon or late offer to pay his expences since his confinement in prison, which allready amounts to £.3052 french money. By the steps I have taken, to obtain these informations, nobody can suspect that Your Excellency has order’d me to procure them. It would be an act worthy of your Excellencys humanity if he could procure an order for the discharge of the poor hostage. If any further illucidation should be requisite, I shall be very ready to give them, and think myself happy if I can be instrumental in the execution of your Excellencys charitable exertions.
I have been twice at Paris last spring, and call’d several times during my stay there at the Barrière de Chailliot to pay my respects  to your Excellency, but was told that you was in the Country.
I have the honnor to remain very respectfully Sir Your Excellencys most obedient and most humble Servant,

F. Coffyn


P.S. Two american ships, one from Rhode Island with pitch Tar and Lumber, and the other from Nantuckett with whale oil, arrived here this week.

